Exhibit 10-51
 






ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION


SUPPLEMENTAL BENEFIT PLAN


As amended effective January 1, 2009
 

--------------------------------------------------------------------------------


 
ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION


 SUPPLEMENTAL BENEFIT PLAN


ARTICLE I


DEFINITIONS




1.01 Association


Astoria Federal Savings and Loan Association.




1.02 Committee


The persons appointed by the Association to administer the Plan.




1.03 Effective Date



This Plan is effective January 1, 1989.




1.04 Plan


The Astoria Federal Savings and Loan Association Supplemental Benefit Plan.
 


1.05 Qualified Retirement Plan


The Astoria Federal Savings and Loan Association Employees’ Pension Plan.
 

--------------------------------------------------------------------------------


 
ARTICLE II


PARTICIPATION




2.01 Eligibility and Commencement of Participation


The employees listed in Appendix A to this Plan shall become Participants in
this Plan as of the Effective Date.




ARTICLE III


BENEFITS TO PARTICIPANTS



3.01 Supplemental Retirement Benefits


(a) The Plan shall provide benefits equal to the difference, if any, between:



i) The benefit payable under the Qualified Plan assuming the benefit formula in
effect on December 31, 1988 had not been changed, and
 
ii) The benefit payable under the Qualified Plan based on the benefit formula in
effect on January 1, 1992.


For purposes of calculating amounts under (i) and (ii) above, the provisions of
the Qualified Plan shall be deemed not to reflect any of the limitations
contained in the Internal Revenue Code with respect to benefits payable or
compensation.



--------------------------------------------------------------------------------






(b) Benefits shall be payable-commencing in the later of the month after the
Participant's 65th birthday or month following the month in which the
Participant terminates employment unless, within thirty (30) days after first
becoming a Participant (or, if later, December 31, 2008 with respect to benefits
payable after December 31, 2008) the Participant elects that payments begin at
termination of employment or on a specified date after termination of employment
but before attainment of age 65.   Benefits shall be payable in the form of a
single life annuity for the life of the Participant unless, within thirty (30)
days after first becoming a Participant (or, if later, December 31, 2008 with
respect to benefits payable after December 31, 2008) the Participant elects that
payments be made in another optional form of payment permitted under the
Qualified Plan or in a lump sum.  Payments made in the form of an optional form
of benefit or a lump sum shall be determined using the applicable interest rate
and mortality assumptions in effect under the Qualified Plan when the benefit
calculation is made.  In the case of a payment election after December 31, 2008
by a Participant who also participates in the Astoria Federal Savings and Loan
Association Excess Benefit Plan, any payment election under this Plan must be
concurrent with, and the same in all respects as, the payment election under the
Excess Benefit Plan.
 
           (c) A Participant may elect that, in the event of a change in control
of the Association (within the meaning of section 409A of the Internal Revenue
Code) any remaining benefits due to him under the Plan shall be made in a single
lump sum on the effective date of the change in control, such lump sum to be
computed on the basis of the interest rate and mortality assumptions applicable
under the Qualified Plan as of the

 

--------------------------------------------------------------------------------


 
date of payment.  Such an election shall be made within thirty (30) days after
first becoming a Participant or, if later in the case of benefits payable after
December 31, 2008, no later than December 31, 2008.   In the case of a payment
election after December 31, 2008 by a Participant who also participates in the
Astoria Federal Savings and Loan Association Excess Benefit Plan, any payment
election under this Plan must be concurrent with, and the same in all respects
as, the payment election under the Excess Benefit Plan.
 
           (d) Notwithstanding anything in the Plan to the contrary any benefit
under the Plan that becomes payable due to a Participant's termination of
employment shall (a) if necessary, be deferred to and payable on (or commencing
on) the earliest date on which the Participant has a "separation from service"
(within the meaning of section 409A of the Code) and (b) if the Participant is a
"specified employee" (within the meaning of section 409A of the Code on the date
of his separation from service shall be further deferred to the first day of the
seventh calendar month to begin after separation from service.  The amount of
any payments scheduled to be made during the deferral period shall be paid, with
interest at the rate of six percent (6%) per annum, compounded annually from the
scheduled payment date to the end of the required deferral period, immediately
following the end of any required deferral period.




--------------------------------------------------------------------------------


ARTICLE IV


ADMINISTRATION



4.01 Duties of the Committee


The Committee shall have full responsibility for the management, operation,
interpretation and administration of the Plan in accordance with its terms, and
shall have such authority as is necessary or appropriate in carrying out its
responsibilities.  Actions taken by the Committee pursuant to this Section 4.01
shall be conclusive and binding upon the Association, Participants, former
Participants, beneficiaries, and other interested parties.  All decisions,
interpretations, and actions made by the Committee shall at all times be
consistent with the requirements of the Qualified Retirement Plan as if that
plan could have provided the benefits described herein.


4.02 Unfunded Character of the Plan
 
The Plan shall be unfunded. Neither the Association nor the Committee nor its
individual members shall segregate or otherwise identify specific assets to be
applied to the purposes of the Plan, nor shall any of them be deemed to be a
trustee of any amounts to be paid under the Plan. Any liability of the
Association to any person with respect to benefits payable under the Plan shall
be based solely upon such contractual obligations, if any, as shall be created
by the Plan, and shall give rise only to a claim against the general assets of
the Association. No such liability shall be deemed to be secured by any pledge
or any encumbrance on any specific property of the Association.



--------------------------------------------------------------------------------


ARTICLE V
 
MISCELLANEOUS PROVISIONS


5.01 Amendment and Termination
 
The Board of Directors of the Association shall have the right to amend or
terminate the Plan, in whole or part at its sole discretion, at any time.
Benefits accrued under the Plan as of the date of any amendment or termination
shall not be reduced, and such benefits shall become nonforfeitable to the same
extent that such rights would be nonforfeitable if such benefits had been
provided under the Qualified Retirement Plan. If the Plan is terminated, the
Association shall pay the accrued benefits provided by the Plan to each
Participant. Any termination of the Plan and related payment of benefits shall
conform to the requirements of section 409A of the Code.
 
5.02 Operation as Deferred Compensation Plan
 
The Plan is intended to be an unfunded, non-qualified deferred compensation plan
covering a select group of highly compensated employees and management.


The Plan is not intended to comply with any other requirements of Section 401(a)
of the Internal Revenue Code. The Plan shall be administered and construed so as
to effectuate this intent.
 
 5.03 Internal Revenue Code Section 409A Compliance
 

--------------------------------------------------------------------------------


 
The Plan is intended to be a non-qualified deferred compensation plan described
in Section 409A of the Code. The Plan shall be operated, administered and
construed to give effect to such intent. In addition, the Plan shall be subject
to amendment, with or without advance notice to Participants and other
interested parties, and on a prospective or retroactive basis, including but not
limited to amendment in a manner that adversely affects the rights of
participants and other interested parties, to the extent necessary to effect
such compliance.


5.04 Nonassignability
 
The benefits of a Participant (or his spouse, if any) shall not be transferable
or assignable except by reason of the laws of decent and distribution.





--------------------------------------------------------------------------------


APPENDIX A


ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION


SUPPLEMENTAL BENEFIT PLAN




Plan Participants


Social Security Number
Name

 

   
Wilfred DeJesus
 Monte Redman
Edward Spegowski
Steven Miss
John Grady
Mark Manna
William Mannix
George Stagl
Howard Burkhart
Stephen Martini
Arnold Greenberg
Kenneth Bowman
John Romano
Robert Dressler
Mario Cocchetto
Edward Price
Andrew Blazek
George Engelke
John Biggs
Robert Lund
Frederic Miers
Michael Wirnshofer
Rhoda Baisi
Louis Abbatepaolo
  William Wepner
William Sheerin
John Mastrodomenico
Frank Beiter
Salvatore Alarimo
Thomas Drennan
 




--------------------------------------------------------------------------------


 